Citation Nr: 1524878	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a lumbar spine strain.

2.  Entitlement to service connection for degenerative changes of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Stephen H. Cristal, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and a VFW service officer



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to June 1984.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2012 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania that denied service connection for degenerative changes of the lumbosacral spine.  

The Veteran was afforded a videoconference hearing at the RO in September 2014 before the undersigned Veterans Law Judge, sitting at Washington, DC.  The transcript is of record in Virtual VA.  Other records are in the Veterans Benefits Management System (VBMS) electronic file.

Following review of the record, the issue of entitlement to service connection for degenerative changes of the lumbosacral spine is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran sustained several low back injuries in service for which low back strain was diagnosed.

2.  There is competent evidence of record that the appellant has low back strain that is at least as likely as not related to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, low back strain was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, the Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In this instance, service connection for low back strain is granted.  Therefore, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal. 

Factual Background and Legal Analysis

The Veteran asserts that he has a low back disorder of service onset for which service connection is warranted.  Service treatment records reflect that he was treated extensively for chronic and recurrent low back complaints over the course of his service, to include low back strain following injuries.  Chronic low back pain was recorded at service discharge in May 1984.  

A claim of entitlement to service connection for a back disorder was received in February 2012. 

The appellant was afforded a VA examination in this regard in July 2012.  The examiner noted that the claims folder was reviewed.  A history of in-service back complaints was recited as well as continuing post service low back symptomatology.  It was noted that the appellant continued to have constant mild to moderate pain with weather changes and wore a back brace intermittently.  Following examination, a diagnosis of lumbar spine strain with degenerative changes at L4-5 per X-ray was rendered.  The examiner opined that "Based on review of C-file record, history and physical examination and a report of separation of medical examination, it is my medical opinion that the veteran's lumbar spine strain is at least as likely as not related to military service."

The Veteran presented testimony on personal hearing in September 2014 to the effect that he continued to have back problems after discharge from active duty that have continued to the present.  The appellant is competent to report prior symptoms and state that he has had low back symptomatology since service. See Layno v. Brown, 6 Vet. App 465, 470 (1994).

In view of the Veteran's statements and the positive clinical opinion cited above, the Board finds that continuity of low back strain symptomatology is established.  38 C.F.R. § 3.303.  The preponderance of the evidence supports a finding that low back strain is of service onset and service connection is granted.


ORDER

Service connection for low back strain is granted.


REMAND

The Board is of the opinion that further assistance to the Veteran is required to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2014).

The Board observes that when the appellant was afforded a VA examination in July 2012, the VA nurse practitioner also diagnosed degenerative changes at L4-5.  It was found that this disability was not related to service because X-rays were normal during service and that "strain does not lead to arthritis based on review of...medical literature."  Among other things, the examiner stated that "The veteran has no recollection of a specific trauma, injuries, or surgeries on his back during the military service.

There are several complicating factors noted.  There are some in-service findings that include positive straight leg raising tests and complaints of radiation into the lower extremity.  X-rays are negative in service.  There apparently is a history of some degenerative DISC pathology since service, with a history of surgery.  When the examiner noted no relationship, it is unclear whether there was reflective of degenerative arthritis or degenerative disc disease, or whether these could be related or dissociated from the low back strain.

The Board observes, however, that service clinical data record a number of low back injuries and exacerbations, and that chronic and recurrent pain was noted throughout service, to include at the time of separation.  As such, the Board finds that the examiner's opinion regarding the etiology of low back degenerative changes may be based on a partly inaccurate factual premise and that the July 2012 examination report may be inadequate to some extent.  The Board is of the opinion that given that the Veteran was seen on numerous occasions during service for low back complaints, including injury, and reports that he had continuing back treatment after service, including surgery, further examination is warranted.  

Under the circumstances, the Board finds that an examination by an appropriate VA medical doctor is indicated for a more definitive and clarifying opinion as to whether low back disability, other than low back strain, is related to service.  

Additionally, review of the record discloses that the Veteran has indicated that he sought treatment for back conditions, including surgery, from several providers after discharge from active duty, including J.F. Allen, MD, P. Pandya, MD, and Mary Immaculate Hospital.  The RO has requested the appellant's medical records from these providers but none of them has responded to date.  

The United States Court of Appeals for Veterans Claims (Court) has held that "The duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet.App. 190, 193 (1991); see also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  In order for VA to process claims, individuals applying for benefits have a responsibility to cooperate with the agency in the gathering of evidence necessary to establish entitlement to benefits. Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  The Veteran is hereby advised that he can obtain his own treatment records from the providers and submit them to VA.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran may contact J.F. Allen, MD, P. Pandya, MD, and Mary Immaculate Hospital and request all records for the Veteran pertaining to back treatment, including outpatient and inpatient services, dating back to 1984, if he so desires.  VA attempts to obtain records have been unsuccessful.  If he desires these records to be considered, he and/or his attorney should attempt to obtain the records.  All attempts to secure this information must be documented in the claims file. 

2.  After a reasonable time for receipt of additional records, schedule the Veteran for an orthopedic examination by an appropriate VA medical doctor.  Access to Virtual VA/VBMS must be made available to the physician.  The examining physician must indicate whether the electronic claims folder is reviewed.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc. 

Based on a thorough review of the record and the physical examination findings, the physician must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or better) any current degenerative changes in the low back have their origins in or is directly related to symptoms or incidents in service.   If needed, separate opinions should be entered for degenerative arthritis as opposed to degenerative disc changes.  The examination report must include well-reasoned rationale for all opinions and conclusions reached. 

3.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient or if a requested action is not taken or is deficient, it must be returned for correction. 

4.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


